PD-0957-15
                                                 NO.




        LEROY       FLORES       ALANIZ                               §                         IN THE COURT OF
                                                                      §
        vs.                                                           §                         CRIMINAL APPEALS,
                                                                      §
        THE STATE OF TEXAS                                            §                         AUSTIN,   TEXAS


                     MOTION FOR SUSPENSION OF RULE                               68.11,    TEX.    R. AP.P. P.



        TO    THE    HONORABLE             COURT       OF    CRIMINAL       APPEALS       AND   JUDGES    THEREOF:



               COMES           NOW,        Leroy        Flores        Alaniz,          Appellant pro se,         and re

        spectfully              moves        the        Court       to      exercise its authority granted

        by     Rule           2, Tex. R. App.                P.,   to suspecd operation of Rule 68.11,

        Tex.        R.        App.     P.,        in        this case.          In support thereofiCfAp.peM'an-bNn

       FjleiMhow the following:                                                                     COURT OF CMAUPPEALS
COURTOFCRIMiNALAPPEALS                                                                                    ^ ^^
      SE? 25 2Si5
                                                                    i.
                                                                                                     Abe? Acosfa, Ctsrfc   •
    Abel Acosta, Clerk
               1.         Appellant              is     petitioning              the     Court for discretionary
        review           of     the        Eleventh           Court        of     Appeals'      decision affirming

        the judgement                 of     conviction and sentence entered against Appel

        lant        in        Trial        No.        D-37,921,           State        v. Alaniz,    358th District

        Court of Ector County, Texas (COA No. 11-12-00352-CR).


               2.         Rule        68.11, Tex. R. App. P., requires that,                              in addition

        to     the        service required by Rule 9.5, Tex. R. App. P.,                                    Appellant

        must        also        serve an additional copy of the petition to the State

        Prosecuting Attorney.


               3.         As     a prisoner confined in the Texas Department of Crim

        inal        Justice-Correctional                       Institutions              Division, does not have

        access           to     photocopying                 equipment           and     thus     does not have the

        means        by        which        to        make     multiple           copies in order to make the
required service upon the State Prosecuting Attorney.



                                                  PRAYER




       WHEREFORE, PREMISES CONSIDERED, Appellant prays the Honorable

Court        grants        this     motion and suspends operation of Rule 38.11,

supra, in this case.


                                                           Respectfully submitted,




                                                           Leroy^lores Alaniz             \—j
                                                           TDCJ No. 1826767
                                                           French M. Robertson     Unit
                                                           12071   FM   3522
                                                           Abilene,     TX 79601
                                                           Appellant,     pro se


                                        UNSWORN    DECLARATION



       I,        Leroy     Flores       Alaniz,     TDCJ No. 1826 767, being presently

incarcerated at the French M.                     Robertson Unit of the Texas Depart

ment        of     Criminal        Justice-Correctional            Institutions    Division,

Located           in     Jones     County,    Texas,        hereby declare under penalty

of     perjury           that     the    foregoing is true and correct, and placed

in     the        outgoing prison mailbox on this the *\ \% day of Septem
ber,        2015,        to be mailed U.S. Mail, first-class postage prepaid,

addressed          to:


Court of Criminal Appeals of Texas
P.O. Box 12308, Capitol Station
Austin, Texas 78711-2308


       EXECUTED on this the fj Q day of September, 2015.



                                                            Leroy Flores Alaniz
                             CERTIFICATE   OF   SERVICE



      I hereby     certify    that   a true and correct copy of the fore

going     motion    has been duly served upon counsel for the opposing

party     to this case on the oL~> day of September, 2015, by plac
ing     same   in the outgoing prison mailbox to be mailed U.S. Mail,

first-class postage prepaid, addressed,to:

Michael    Bloch
Assistant District Attorney
Ector County Courthouse
300 N. Grant, Room 305
Odessa, Texas, 79761




                                                Leroy Flores Alaniz        t^~ZS